SIBLEY, Circuit Judge
(dissenting).
By Texas Rev. Stats, of 1925, art. 8309, § 1, every eompensible injury must have to do with and originate in the work as well as occur while engaged in the furtherance of it. As to hernia it is specially required to be proved, article 8306, § 12b, “that there was an injury resulting in hernia. That the hernia appeared suddenly and immediately following the injury.” There is not the slightest proof that Ilieks happened to any injury immediately after which the hernia appeared. He, a young man of twenty, having been at work but thirty minutes, was trotting up an inclined ramp when he says the hernia appeared. There was no fall, no accident, no unusual strain, no injury preceding the hernia. His work cannot be blamed for it, but it was wholly due to some weakness of the stomach wall that would have so resulted had he been on the streets. The hernia so occurring is not eompensible under the statute. Ammie Henderson v. Maryland Casualty Company (C. C. A.) 62 F.(2d) 107, decided Dec. 10, 1932.